11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Scott Lafette Simpson,                       * From the 104th District of
                                               of Taylor County,
                                               Trial Court No. 19892B.

Vs. No. 11-16-00198-CR                       * July 31, 2018

The State of Texas,                          * Memorandum Opinion by Dauphinot, S.J.
                                               (Panel consists of: Bailey, J.,
                                               Wright, S.C.J., sitting by assignment,
                                               and Dauphinot, S.J., sitting by
                                               assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in one of the judgments below. Therefore, in accordance with this
court’s opinion, we affirm the judgment of the trial court as to Count One,
Paragraph One and as to Count One, Paragraph Two. We reverse the trial
court’s judgment as to Count Two only, and we render a judgment of acquittal
as to that count.